DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 11-19 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Prior art of record does not teach the combination of claimed elements including: “a memory having stored therein a searchable data processing graph having a plurality of nodes and links indicating information of input/output data to and from a duplicate source program involved in a duplicate source system; and processing circuitry to determine a duplication range using the stored data processing graph, the duplication range being a range of data to duplicate from the duplicate source system to a duplicate destination system; to acquire duplicate data corresponding to the duplication range from the duplicate source system; and to register the duplicate data with the duplicate destination system, wherein the plurality of nodes in the data processing graph includes: a program node indicating the duplicate source program; an input information node indicating information of input data out of the input/output data to and from the duplicate source program; an output information node indicating information of output data out of the input/output data to and from the duplicate source program; a data range node indicating a data range of the input/output data to and from the duplicate source program; and a table node indicating a duplicate source table involved in the duplicate source system; and wherein the plurality of links include links to connect the program node, the input information node, the output information node, the data range node, and the table node” as recited in independent claims 11, 19. 
 Thus, prior art of record neither renders obvious nor anticipates the combination of claimed elements in light of the specification. After a further search and a thorough examination of the present application and in light of the prior art made of record, claims 11, 19 are allowed. Dependent claims 12-18 are allowed at least by virtue of their dependency from claim 11.
	
Conclusion

	
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
	
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHANH B PHAM whose telephone number is (571)272-4116.  The examiner can normally be reached on Monday - Friday, 8am to 4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Featherstone can be reached on (571)270-3750.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KHANH B PHAM/Primary Examiner, Art Unit 2166                                                                                                                                                                                                        
June 22, 2021